Cook, J.,
dissenting.
*460{¶ 14} I agree with Justice Lundberg Stratton that R.C. 1343.03(B) is the relevant provision for determining the date of interest accrual here. Inasmuch as this is “a civil action based on tortious conduct,” the settlement between these parties more appropriately falls under this division and interest would be payable as of the date the trial court entered its judgment of dismissal following the parties’ settlement agreement.
{¶ 15} Although I would apply R.C. 1343.03(B) in this case, I recognize that R.C. 1343.03(A) could apply in an appropriate case. If the settling parties expressly agree to a term specifying the date on which the settlement proceeds become “due and payable,” the parties will have triggered R.C. 1343.03(A) as the relevant provision governing the calculation of interest. Conversely, if the settlement agreement contains no such term, R.C. 1343.03(B) becomes the default provision governing the calculation of interest.
{¶ 16} The appellant in this case offered no evidence of record that the parties agreed to settlement terms specifying a date on which settlement proceeds were due and payable. Absent any proof that such a term was part of the parties’ settlement, the trial court correctly denied Hartmann’s motion to enforce interest. I would therefore affirm the judgment of the court of appeals.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.